DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 2/8/22. This action is Non-Final. Claims 1-18 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 10) and apparatus (claims 11 – 18) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of user feature and an item feature, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
A method comprising: by a control circuit: accessing a memory having stored therein data for a three-dimensional model in a first file format; correlating components of the three-dimensional model in the first file format to corresponding codes; and expressing the three-dimensional model as data for the three-dimensional model in a second file format that is different from the first file format as a function of the corresponding codes.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to three-dimensional model in a first file format (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount a particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to three-dimensional model in a first file format, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation three-dimensional model in a first file format is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 10 and 12 – 18 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of corresponding parameters, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Austern et al.  U.S. Patent Application Publication No.: 2021/0073441 (Hereinafter “Austern”), and further in view of Lim et al., U.S. Patent Application Publication No.: 2017/0358126 (Hereinafter “Lim”).
Regarding claim 1, Austern teaches, a method comprising: 
by a control circuit (Austern [0118]: circuit): 
accessing a memory (Austern [0118]: memory) having stored therein data for a three-dimensional model in a first file format (Austern [0121]: 3D images or graphical representations); 
correlating components of the three-dimensional model in the first file format to corresponding codes (Austern [0145]: “In some embodiments, the functional requirements may be represented in the accessed floor plan. For example, the floor plan may include textual information or metadata identifying functional requirements that apply to one or more rooms or areas of the floor plan. The functional requirements may be represented by identifiers or other short-form representations. These identifiers may be correlated with more detailed functional requirements, which may be stored in a data structure, a table, or other format. In some embodiments, the functional requirements may be represented graphically in the floor plan. For example, the disclosed methods may include associating color indicators with functional requirements. Accordingly, the functional requirements may be colorized on the floor plan with respective ones of the color indicators (e.g., by color-coded markers, colored regions of the floor plan, colored outlines, or any other means of color indications). The functional requirements may be represented in the floor plans by other features, including shading, patterns (e.g., stripes, dots, or other fill patterns), outlines, or any other forms of graphical representations.”); and
Austern does not clearly teach, expressing the three-dimensional model as data for the three-dimensional model in a second file format that is different from the first file format as a function of the corresponding codes. However, Lim [0269] teaches, “The matching information may be an OBJ file format (OBJ geometry definition file format). The OBJ file format is a simple data-format that represents 3D geometry alone. The OBJ file is a file of a three-dimensional model data format and includes mapping coordinates. The OBJ file is well known to those skilled in the art of technical field of the present disclosure, and a detailed description thereof will be omitted.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Austern et al. to the Lim’s system by adding the feature of 3D format. The references (Austern and Lim) teach features that are analogous art and they are directed to the same field of endeavor, such as 3D data. Ordinary skilled artisan would have been motivated to do so to provide Austern’s system with enhanced data. (See Lim [Abstract], [0123], [0162-0163], [0269-0271], [0276]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1 wherein the first file format comprises an OBJ file format (Lim [0269]: “The matching information may be an OBJ file format (OBJ geometry definition file format). The OBJ file format is a simple data-format that represents 3D geometry alone. The OBJ file is a file of a three-dimensional model data format and includes mapping coordinates.”).
Regarding claim 3, the method of claim 2 wherein the second file format comprises an RVT file format (Austern [0122]: “For example, the floor plan may be represented as a hand-drawn or scanned image, in a vector-based format (e.g., CAD, PDF, DWG, SVG, or other 2D drawing formats), in an image format (e.g., BMP, JPG, PNG, or similar image files), in 3D models, in Building Information Models (“BIM”) in Industry Foundation Classes (IFC) or Revit™ (.RVT) format, or any other graphical or digital format. The floor plan may be in digital or hard copy formats or both.”).
Regarding claim 4, the method of claim 1 wherein the corresponding codes each comprise a string that identifies a particular predefined shape in the second file format and corresponding parameters for the particular predefined shape (Austern [0897 – 0898]: “The generative analysis may start with a user setting requirements for a room and saving them in cloud storage such as AWS S3. Requirements might contain goals such as a functional requirement applicable to the whole room or specific Areas of Interest (AOI) (such as requirements for pixel density, sound level, signal coverage etc.). The requirements may further include specific areas or areas of exclusion/disinterest (which a device must not cover). In some embodiments, the requirements may define constraints such as areas on non-placement (e.g., stored as a dictionary containing the requirement type and a list of boundary points on which it applies); areas/paths/points of preferred placement of predefined devices (e.g., stored as a dictionary containing information of the requirement type, the geometry it applies on, and a list of device filters describing the subset of catalog items that should be placed); and/or preferred devices, which may be listed as specific catalog items, such as branch, series, or manufacturer of catalog, or any combination of them. In some embodiments, the requirements may contain a space filter entry, which may be a string or dictionary including guides/index of the BMD element that the requirement is applied on. In the case of specific area within this BMD element, the space filter entry may include additional geometry data that describes the sub region (e.g., boundary points/polyline's points/single point coordinates).”)
Regarding claim 5, the method of claim 4 wherein at least one of the corresponding parameters is a variable value representing a physical dimension corresponding to the particular predetermined shape (Austern [0626]: “In some embodiments, the wiring diagram may include a cable tray, and calculating dimensions of the cable tray. When physically constructing the wiring of a building, several parallel wires may be placed in the same cable tray or conduit. In these cases it may be necessary to calculate the physical dimensions (diameter for conduit, width and height for trays) needed to pass all the necessary wires. This may be done by taking into account the thickness of the wires, any required spacing between wires (e.g. separating electrical and low-voltage cables by a certain distance to avoid interference) as well as a certain redundancy. A certain over fill or capacity threshold may be defined according to a user, international standard, local code and the like (e.g. cable tray to be filled to max 60% capacity). In a generative analysis process, the size of the cable tray and or conduit may be modified taking into account the technical specifications and quantity of the wires (e.g. thickness and diameter). The generative analysis process may also take into account rules (user defined or standards and the like) regarding spacing of certain cable types (e.g. cat-6 cable distance from electrical cables) or to other objects in determining conduit and cable tray sizes.”)
Regarding claim 6, the method of claim 5 wherein at least a plurality of the corresponding parameters are variable values representing corresponding physical dimensions corresponding to the particular predetermined shape (Austern [0142 – 0143]: “Some embodiments may involve acquiring one or more functional requirements associated with rooms represented in the floor plan. Non-limiting examples of functional requirements may include values or parameters specifying sensor properties (e.g., image capture quality, resolution, frame rate per second, movement detection type, occupancy detection type, detection range, facial recognition, or other image or video properties), energy consumption, wattage, temperature, exchange rate, humidity, air flow, air quality, heat dissipation, comfort level, cooling or heating capacity, thermal comfort, network bandwidth, network speed, signal strength, signal to noise ratio, signal coverage, radio frequency range, screen size, speech intelligibility, noise levels, water pressure, angle, dimensions, fire rating, energy rating, environmental rating, occupancy, quantity of desks or workstations, or any other variables, objectives or properties that may be present in a building, space, room, group of rooms, or floor plan. In some embodiments the functional requirements may be defined based on applicable national, state or municipal codes or industry standards. The functional requirements may be based on other performance requirements, such as those specified by a user, architect, builder or organization.”)
Regarding claim 7, the method of claim 1 further comprising:
by the control circuit: via a user interface that operably couples to the control circuit, providing to a user a three-dimensional model creation opportunity (Austern [0137]: “The floor plan can be accessed in a variety of ways. In a general sense, accessing may occur when, for example, a floor plan is uploaded, linked, retrieved, recovered, extracted, or otherwise provided to or obtained for analysis by at least one processor. Additionally, or alternatively, accessing may occur when at least one processor is enabled to perform operations on the floor plan. In some embodiments, accessing may occur when a floor plan is retrieved from some form of memory. The floor plan may be retrieved, for example, from a network location, such as a network drive, a cloud-based platform, a remote server, or other forms of network storage locations. Accessing a floor plan may include identifying a floor plan based on a description of a floor plan, a title, a name, a number, or another floor plan identifier. In some instances, accessing a floor plan may occur in response to user input via a user interface. In some examples, accessing a floor plan may include loading a floor plan in memory based on user inputs defining the floor plan (e.g., based on a scan of a floor plan or a drawing of a floor plan via a graphical user interface). A floor plan may be accessed based on a search of floor plans using search criteria. For example, the at least one processor may identify a floor plan using a Boolean search method of textual data associated with a floor plan, such as identifiers of the floor plan. Alternatively or additionally, accessing a floor plan may include identifying a floor plan which satisfies a minimum or maximum size, has a specific number of rooms, has a date of creation that meets particular criteria, has a room of a particular type, is associated with a functional requirement, or which satisfies any other search condition.”)
receiving, via the three-dimensional model creation opportunity, user inputs that define the three-dimensional model (Austern [0121]: 3D images or graphical representations); and storing the three-dimensional model in the memory in the first file format (Austern [0139]: “In some embodiments, machine learning models, such as one or more ResNet models trained to classify architectural features, or classifications models such as XGBoost trained to predict room functions, may be stored, for example, in cloud based file hosting services (such as Amazon S3, Azure Blob storage, Google cloud storage, DigitalOcean spaces, etc.). The model, for example, may be fetched and loaded into memory (RAM) by microservices during their initialization. Once loaded into RAM, the microservices may able to receive requests in the form of messages (such as synchronous HTTP messages; asynchronous messages via message brokering software/services such as Amazon SQS, RabbitMQ, KafkaMQ, ZeroMQ; persistent connection such as websockets or raw TCP sockets, or raw non-persistent packets via the UDP protocol, etc.). Once a request is received, the service may, for example, invoke the model with the payload of the message (such as bitmaps, text, or other appropriate data structures the model was trained with), and receive a result (e.g., with a data structure that is based on the type of model) in return. The service then may respond, for example, with the generated machine learning model result.”)
Regarding claim 8, the method of claim 1 wherein the three-dimensional model comprises a model for a component of at least one of a commercial kitchen, a healthcare facility, and a physical retail facility (Austern [0122 – 0123]: “The floor plan may be associated with residential, commercial, or public buildings (e.g., offices, homes, schools, museums, transportation stations/airports, medical facilities, or other public structures.), or any other structure. … The floor plan may be constructed in a 2D format, 3D format or any combination thereof. … For example, a room may include a bedroom, an office, an entryway, an electrical room, a kitchen, a bathroom, a laboratory, a control room, a boiler room, a mechanical rooms, a garden, a hallway, an attic, a balcony, an atrium, or any other area or space that may be associated with a building or structure.”)
Regarding claim 9, the method of claim 1 further comprising:
printing a hardcopy printout of an engineering drawing as a function, at least in part, of the data for the three-dimensional model in the second file format (Austern [0319]: “Floor plans may be in digital and hard copy formats, or both. A floor plan may include a diagram of a room, a suite of rooms, a whole floor of rooms, or an entire building of rooms.”) 
Regarding claim 10, the method of claim 9 further comprising:
constructing a physical three-dimensional object using, at least in part, the hardcopy printout (Austern [0661]: “In other embodiments, a 2D floor plan may be a PDF file. Portable Document Format (“PDF”) files may be used to present documents, including text formatting and images, in a manner independent of application software, hardware, and operating systems. Based on PostScript language, each PDF file may encapsulate a complete description of a fixed-layout flat document, including text, fonts, vector graphics, raster images and other information needed to display it. PDF files may contain a variety of content besides flat text and graphics including logical structuring elements, interactive elements such as annotations and form-fields, layers, rich media (including video content) and three dimensional objects using U3D or PRC, and various other data formats. PDF files are often used as an output for CAD software since they preserve vector format of CAD, albeit without conventional editing capabilities.”).
Regarding claim 11, Austern teaches, an apparatus comprising:
a memory (Austern [0118]: memory) having stored therein data for a three-dimensional model in a first file format (Austern [0121]: 3D images or graphical representations);
a control circuit (Austern [0118]: circuit) operably coupled to the memory and configured to:
access the three-dimensional model in the first file format in the memory; correlate components of the three-dimensional model in the first file format to corresponding codes (Austern [0145]: “In some embodiments, the functional requirements may be represented in the accessed floor plan. For example, the floor plan may include textual information or metadata identifying functional requirements that apply to one or more rooms or areas of the floor plan. The functional requirements may be represented by identifiers or other short-form representations. These identifiers may be correlated with more detailed functional requirements, which may be stored in a data structure, a table, or other format. In some embodiments, the functional requirements may be represented graphically in the floor plan. For example, the disclosed methods may include associating color indicators with functional requirements. Accordingly, the functional requirements may be colorized on the floor plan with respective ones of the color indicators (e.g., by color-coded markers, colored regions of the floor plan, colored outlines, or any other means of color indications). The functional requirements may be represented in the floor plans by other features, including shading, patterns (e.g., stripes, dots, or other fill patterns), outlines, or any other forms of graphical representations.”); and
Austern does not clearly teach, export the corresponding codes to a second control circuit to cause the second control circuit to express the three-dimensional model as data for the three-dimensional model in a second file format that is different from the first file format as a function of the corresponding codes. However, Lim [0269] teaches, “The matching information may be an OBJ file format (OBJ geometry definition file format). The OBJ file format is a simple data-format that represents 3D geometry alone. The OBJ file is a file of a three-dimensional model data format and includes mapping coordinates. The OBJ file is well known to those skilled in the art of technical field of the present disclosure, and a detailed description thereof will be omitted.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Austern et al. to the Lim’s system by adding the feature of 3D format. The references (Austern and Lim) teach features that are analogous art and they are directed to the same field of endeavor, such as 3D data. Ordinary skilled artisan would have been motivated to do so to provide Austern’s system with enhanced data. (See Lim [Abstract], [0123], [0162-0163], [0269-0271], [0276]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the apparatus of claim 11 wherein the first file format comprises an OBJ file format (Lim [0269]: “The matching information may be an OBJ file format (OBJ geometry definition file format). The OBJ file format is a simple data-format that represents 3D geometry alone. The OBJ file is a file of a three-dimensional model data format and includes mapping coordinates.”).
Regarding claim 13, the apparatus of claim 12 wherein the second file format comprises an RVT file format (Austern [0122]: “For example, the floor plan may be represented as a hand-drawn or scanned image, in a vector-based format (e.g., CAD, PDF, DWG, SVG, or other 2D drawing formats), in an image format (e.g., BMP, JPG, PNG, or similar image files), in 3D models, in Building Information Models (“BIM”) in Industry Foundation Classes (IFC) or Revit™ (.RVT) format, or any other graphical or digital format. The floor plan may be in digital or hard copy formats or both.”).
Regarding claim 14, the apparatus of claim 11 wherein the corresponding codes each comprise a string that identifies a particular predefined shape in the second file format and corresponding parameters for the particular predefined shape  (Austern [0897 – 0898]: “The generative analysis may start with a user setting requirements for a room and saving them in cloud storage such as AWS S3. Requirements might contain goals such as a functional requirement applicable to the whole room or specific Areas of Interest (AOI) (such as requirements for pixel density, sound level, signal coverage etc.). The requirements may further include specific areas or areas of exclusion/disinterest (which a device must not cover). In some embodiments, the requirements may define constraints such as areas on non-placement (e.g., stored as a dictionary containing the requirement type and a list of boundary points on which it applies); areas/paths/points of preferred placement of predefined devices (e.g., stored as a dictionary containing information of the requirement type, the geometry it applies on, and a list of device filters describing the subset of catalog items that should be placed); and/or preferred devices, which may be listed as specific catalog items, such as branch, series, or manufacturer of catalog, or any combination of them. In some embodiments, the requirements may contain a space filter entry, which may be a string or dictionary including guides/index of the BMD element that the requirement is applied on. In the case of specific area within this BMD element, the space filter entry may include additional geometry data that describes the sub region (e.g., boundary points/polyline's points/single point coordinates).”).
Regarding claim 15, the apparatus of claim 14 wherein at least one of the corresponding parameters is a variable value representing a physical dimension corresponding to the particular predetermined shape (Austern [0626]: “In some embodiments, the wiring diagram may include a cable tray, and calculating dimensions of the cable tray. When physically constructing the wiring of a building, several parallel wires may be placed in the same cable tray or conduit. In these cases it may be necessary to calculate the physical dimensions (diameter for conduit, width and height for trays) needed to pass all the necessary wires. This may be done by taking into account the thickness of the wires, any required spacing between wires (e.g. separating electrical and low-voltage cables by a certain distance to avoid interference) as well as a certain redundancy. A certain over fill or capacity threshold may be defined according to a user, international standard, local code and the like (e.g. cable tray to be filled to max 60% capacity). In a generative analysis process, the size of the cable tray and or conduit may be modified taking into account the technical specifications and quantity of the wires (e.g. thickness and diameter). The generative analysis process may also take into account rules (user defined or standards and the like) regarding spacing of certain cable types (e.g. cat-6 cable distance from electrical cables) or to other objects in determining conduit and cable tray sizes.”).
Regarding claim 16, the apparatus of claim 15 wherein at least a plurality of the corresponding parameters are variable values representing corresponding physical dimensions corresponding to the particular predetermined shape (Austern [0142, 0143]: “Some embodiments may involve acquiring one or more functional requirements associated with rooms represented in the floor plan. Non-limiting examples of functional requirements may include values or parameters specifying sensor properties (e.g., image capture quality, resolution, frame rate per second, movement detection type, occupancy detection type, detection range, facial recognition, or other image or video properties), energy consumption, wattage, temperature, exchange rate, humidity, air flow, air quality, heat dissipation, comfort level, cooling or heating capacity, thermal comfort, network bandwidth, network speed, signal strength, signal to noise ratio, signal coverage, radio frequency range, screen size, speech intelligibility, noise levels, water pressure, angle, dimensions, fire rating, energy rating, environmental rating, occupancy, quantity of desks or workstations, or any other variables, objectives or properties that may be present in a building, space, room, group of rooms, or floor plan. In some embodiments the functional requirements may be defined based on applicable national, state or municipal codes or industry standards. The functional requirements may be based on other performance requirements, such as those specified by a user, architect, builder or organization.”).
Regarding claim 17, the apparatus of claim 11 wherein the control circuit is further configured to:
via a user interface that operably couples to the control circuit, provide to a user a three-dimensional model creation opportunity  (Austern [0137]: “The floor plan can be accessed in a variety of ways. In a general sense, accessing may occur when, for example, a floor plan is uploaded, linked, retrieved, recovered, extracted, or otherwise provided to or obtained for analysis by at least one processor. Additionally, or alternatively, accessing may occur when at least one processor is enabled to perform operations on the floor plan. In some embodiments, accessing may occur when a floor plan is retrieved from some form of memory. The floor plan may be retrieved, for example, from a network location, such as a network drive, a cloud-based platform, a remote server, or other forms of network storage locations. Accessing a floor plan may include identifying a floor plan based on a description of a floor plan, a title, a name, a number, or another floor plan identifier. In some instances, accessing a floor plan may occur in response to user input via a user interface. In some examples, accessing a floor plan may include loading a floor plan in memory based on user inputs defining the floor plan (e.g., based on a scan of a floor plan or a drawing of a floor plan via a graphical user interface). A floor plan may be accessed based on a search of floor plans using search criteria. For example, the at least one processor may identify a floor plan using a Boolean search method of textual data associated with a floor plan, such as identifiers of the floor plan. Alternatively or additionally, accessing a floor plan may include identifying a floor plan which satisfies a minimum or maximum size, has a specific number of rooms, has a date of creation that meets particular criteria, has a room of a particular type, is associated with a functional requirement, or which satisfies any other search condition.”);
receive, via the three-dimensional model creation opportunity, user inputs that define the three-dimensional model (Austern [0121]: 3D images or graphical representations); store the three-dimensional model 1n the memory in the first file format (Austern [0139]: “In some embodiments, machine learning models, such as one or more ResNet models trained to classify architectural features, or classifications models such as XGBoost trained to predict room functions, may be stored, for example, in cloud based file hosting services (such as Amazon S3, Azure Blob storage, Google cloud storage, DigitalOcean spaces, etc.). The model, for example, may be fetched and loaded into memory (RAM) by microservices during their initialization. Once loaded into RAM, the microservices may able to receive requests in the form of messages (such as synchronous HTTP messages; asynchronous messages via message brokering software/services such as Amazon SQS, RabbitMQ, KafkaMQ, ZeroMQ; persistent connection such as websockets or raw TCP sockets, or raw non-persistent packets via the UDP protocol, etc.). Once a request is received, the service may, for example, invoke the model with the payload of the message (such as bitmaps, text, or other appropriate data structures the model was trained with), and receive a result (e.g., with a data structure that is based on the type of model) in return. The service then may respond, for example, with the generated machine learning model result.”).
Regarding claim 18, the apparatus of claim 11 wherein the three-dimensional model comprises a model for a component of at least one of a commercial kitchen, a healthcare facility, and a retail facility (Austern [0122 – 0123]: “The floor plan may be associated with residential, commercial, or public buildings (e.g., offices, homes, schools, museums, transportation stations/airports, medical facilities, or other public structures.), or any other structure. … The floor plan may be constructed in a 2D format, 3D format or any combination thereof. … For example, a room may include a bedroom, an office, an entryway, an electrical room, a kitchen, a bathroom, a laboratory, a control room, a boiler room, a mechanical rooms, a garden, a hallway, an attic, a balcony, an atrium, or any other area or space that may be associated with a building or structure.”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Veldsman, US 2021/0224361, Secure 3D printing
Barnes, US 2019/0026407, Highly custom and scalable design system and method for articles of manufacture
Glunz, US 2017/0132568, Method and system for gps enabled model and site interaction and collaboration for bim and other design platforms
Scranton, US 9,367,950, Providing virtual reality experiences based on 3-D designs produced using 3D design software

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571) 270-0236.  The examiner can normally be reached on MON – FRI: 8AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154